Case 2:18-cv-06867-DLI-PK Document 14 Filed 01/10/19 Page 1 of 2 PageID #: 43



                                                                                               1


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - -X

SUZETTE M. LaMONICA and                                    MOTION FOR A STAY IN LIGHT
BRIAN E. LaMONICA                                          OF LAPSE OF APPROPRIATIONS

                    Plaintiffs,                            Civil Action No.
                                                           18 CV 6867
          -against-
                                                           (Bianco, J.)
UNITED STATES OF AMERICA,                                  (Lindsay, M.J.)
TOWN OF BROOKHAVEN,
JVC MEDIA, LLC, JVC BROADCASTING
CORP., and LONG ISLAND EVENTS, LLC,

                    Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - -X

          The UNITED STATES OF AMERICA, on consent of all parties having appeared in

this action, hereby moves for a stay of the above-captioned case.

          1.        At the end of the day on December 21, 2018, the appropriations act that had

been funding the Department of Justice expired and appropriations to the Department,

including to the United States Attorney’s Office for the Eastern District of New York

(“USAO-EDNY”), lapsed. We do not know when funding will be restored by Congress.

          2.        Absent an appropriation, Department of Justice and USAO-EDNY attorneys

and employees are prohibited from working, even on a voluntary basis, except in very

limited circumstances, including “emergencies involving the safety of human life or the

protection of property.” 31 U.S.C. § 1342.

          3.        The undersigned counsel therefore requests a stay of this case until Congress
Case 2:18-cv-06867-DLI-PK Document 14 Filed 01/10/19 Page 2 of 2 PageID #: 44



                                                                                           2


has restored appropriations to the Department of Justice.

       4.     If this motion for a stay is granted, undersigned counsel will notify the Court

within ten (10) business days after Congress has appropriated funds for the Department.

The Government requests that, at that point, all current deadlines for the parties be extended

commensurate with the duration of the lapse in appropriations.

              Therefore, although we greatly regret any disruption caused to the Court and

the other litigants, the Government hereby moves for a stay of this case until Department of

Justice and USAO-EDNY attorneys are permitted to resume their usual civil litigation

functions.

Dated: Central Islip, New York
       January 10, 2019

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney


                                            By:     s/ JAMES H. KNAPP, AUSA
                                                   JAMES H. KNAPP
                                                   Assistant United States Attorney

cc:    Via ECF
       All Counsel of Record
